Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The time period for  request for an interview having expired a n office action in this has been prepared
Claim(s)     1-7  is/are rejected under 35 U.S.C. 102(a 1 ) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park  920 
For claim 1 Park figure  4 clip  includes  plate at 203b with width in first direction  fully across the clip    a contact portion with   three   spring contact junctions at  211 (  or like  fig  21  at  311)   a connecting portion  at  203a  The clip so   formed meets   claims  1  2  3  5 . For claim 4 obvious to form   junctions  311 at four corners of a square  for added contact points                        Claims  6  7  are to obvious choice of material  
For  claims  8   13 Park includes support plate 70 and housing-shield 50/ 103a with the clips on the plate 70 and to engage the housing 50  For claims  8 13  14 obvious to use plural clips for better contacting Reference to antenna   with  no tie in to other features deemed obvious variation            Obvious to use antennas on electrical devices   Claims  9  11  15  17  18  met by Park device as shown and claims 10 12  16 19  20 are to obvious variants as discussed above 
Claim    8-20    is/are rejected under 35 U.S.C. 103 as being unpatentable over  Park-  Keun 6863547  in view of Park  920  and  Hong  067                                                                                                                                                                           This rejection applied  in case issues  arise as to Park housing teachings  as applied above       For claims  8  13  14             Keun  figures 4 2.    Includes support plate 17  housing frame 14   spring clips 16   For  claims  8  13  14   Keun clips lack spring junctions   Obvious to use clips of type shown by Park   described above   for better contacting  Claims 9  11  15  17  18 met by  Park clip as shown and Claims 10 12  16 19  20  are to obvious variants as discussed fir  Claims 2-7  in above rejection  For claims  8  13   above adequate since  recitation of antenna with no tie in to other structure deemed obvious variation                            In addition  Keun  does not disclose antenna use  Hong  Uses antenna at 120  Obvious to add such feature to Kuen device  to enable signal transmission 
Claim(s) 1-7   is/are rejected under 35 U.S.C. 102(a 1 ) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Grabbe  695 
For  claims  1  2  3 Grabbe figures 10-12  has base 66   contacting portion   70    with two spring contact junctions  72     connecting portion 66   . Claim 5 terms  contacting portion read  on  all four arms  70  whereby  four spring junctions  72 are present  Claims  6   7 to obvious choice of material  Claim  4  obvious to form ach arm  70 with two  spring junctions in line  for better contracting  
Claim   8—20  is/are rejected under 35 U.S.C. 103 as being unpatentable over   Hong  067  in view of Park  920  .
For claims   8    13  14   Hong  fig  5A includes  support plate 172  housing 171  antenna 120    clips 135   see fig 2      with wide bases  narrow   connecting portions  135b   contact portion  to engage 122 but lacks use of spring contact junction    Park at    311   fig 21  uses such  feature    Obvious to add  such items to Hong for better contacting    For  claims   9-11   15 -18   Park features applied as discussed above    Claims  12  19  20  are to obvious material choice 
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.   SPE  TC  Patel 571  272  2098 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/               Primary Examiner, Art Unit 2832